--------------------------------------------------------------------------------

EXHIBIT 10.1
THIRD AMENDED AND RESTATED MARKETING AGREEMENT


This THIRD AMENDED AND RESTATED MARKETING AGREEMENT (the "Agreement") is entered
into as of the 28th day of August, 2006 by and between SunnComm International,
Inc., a Nevada corporation with a principal place of business at 668 North 44th
Street, Suite 248, Phoenix, Arizona 85008 ("SunnComm") and MediaMax Technology
Corporation, a Nevada corporation with a principal place of business at 668
North 44th Street, Suite 241, Phoenix, Arizona 85008 ("MM").


WHEREAS, the parties hereto are parties to a Marketing Agreement regarding the
subject matter hereof dated February 2, 2004 (the "Original Agreement") and a
First Amended and Restated Exclusive Marketing Agreement regarding the subject
matter hereof dated June 11, 2005 (the "First Amendment") and a Second Amended
and Restated Exclusive Marketing Agreement regarding the subject matter hereof
dated September 21, 2005 (the "Second Amendment");


WHEREAS, the parties have agreed to amend and restate the Original Agreement, as
amended and restated by the First and Second Amendments, in its entirety as set
forth herein, provided that this Agreement shall become retroactively effective
as of July 1, 2006;


WHEREAS, SunnComm has created certain products known as MediaMax, MediaCloQ,
MusicMail, Perfect Placement, CDMX, IPT (InMOD Powered by TranzByte), OctiPod
and All«Play, as more fully described herein, which are proprietary to SunnComm;


WHEREAS, in furtherance of the marketing of SunnComm's products, SunnComm
desires to engage MM to provide SunnComm with the marketing services described
herein, and MM desires to provide such services to MM; and


WHEREAS, the parties have executed an Agreement and Plan of Merger (the "Merger
Agreement") on June 11, 2005,


NOW, THEREFORE, in consideration of the anticipated MM revenue associated with
the sale of SunnComm’s newest products and in consideration of their mutual
promises set forth below and other valuable consideration, the parties agree as
follows:




1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:


(a) "Customers" shall mean those persons and entities who license one or more
Products from SunnComm or MM.


(b) "Products" shall mean the object code version of the products described on
Schedule A to this Agreement and any other products which at any time and from
time to time after the date hereof SunnComm owns, develops or otherwise has the
right to license in the manner provided herein, with all documentation provided
with the products and any updates or enhancements to the products that SunnComm
generally releases to its customers.


(c) "Trademarks" shall mean the trademarks and service marks listed on Schedule
B to this Agreement and any other names, designations, trademarks, and service
marks used from time to time by SunnComm in connection with the Products.


(d) Any other capitalized terms used herein and not defined herein shall have
the meanings assigned to them in the Merger Agreement.


2. Effectiveness. This Agreement shall become effective as of July 1, 2006. The
terms, conditions, rights and obligations set forth in the Original Agreement,
as amended by the First and Second Amendments, shall be superseded by this
Agreement.

1

--------------------------------------------------------------------------------



 
3. Appointment; Licenses.


3.1 Appointment. Subject to the terms and conditions of this Agreement, SunnComm
hereby appoints MM, and MM hereby accepts such appointment and agrees to act, as
the marketing representative of the Products throughout the world.


3.2 Grant and Term of License to MM. Subject to the terms and conditions of this
Agreement, SunnComm hereby grants to MM, and MM hereby accepts, the following
nontransferable licenses:


(a) an irrevocable worldwide license to promote and market the Products,
including any and all modifications, corrections, improvements and enhancements
of the Products and any materials and documentation provided for use in
connection with the Products for a term of five years after the effective date
of this Agreement (the date on which the entirety of this Agreement becomes
effective pursuant to Section 2 hereof); and


(b) a non-exclusive license to use the Products solely for the following
purposes: (i) demonstrating the operation and capabilities of the Products to
prospective Customers, and (ii) training MM's marketing and support personnel.


3.3 Covenants and Duties of MM.


(a) Promotion of Products. MM will use its best efforts to promote and maximize
the licensing and use of the Products throughout the world. In furtherance of,
but without limiting the generality of the foregoing, MM agrees to:


(i) diligently seek out prospective licensees for the Products;


(ii) diligently conduct demonstrations of Products;


(iii) assist SunnComm in conducting trade shows and sales promotional campaigns;


(iv) assist SunnComm in assessing customer-requested modifications and
improvements to the Products;


(v) assist SunnComm in the design, development and production of English
language advertising and marketing materials generally released by SunnComm
relating to the Products;


(vi) distribute advertising and marketing literature supplied by SunnComm in
accordance with Section 3.4(a) of this Agreement;


(vii) in all correspondence or other dealings relating to or concerned with the
Products, clearly indicate that it is acting as marketing representative and not
as author or developer of the Products; and


(viii) inform SunnComm promptly of any information received by MM which is
likely to be of interest, use or benefit to SunnComm relating to marketing,
support or development of the Products.


(b) Sales Approach; Agreements with Customers. MM will typically be responsible
for making the initial presentation of Products to Customers. MM and SunnComm
will determine by mutual agreement when it is appropriate for SunnComm personnel
to participate in sales opportunities. In no event shall MM purport to, or
represent itself as having the authority to, make commitments on behalf of
SunnComm.

2

--------------------------------------------------------------------------------





(c) Other Products. MM agrees that, during the term of this Agreement, it will
not market, distribute or recommend products that are competitive with the
Products ("Competing Products") or work with any other company with respect to
Competing Products.


(d) Trial Licenses. MM shall not provide trial or evaluation copies of the
Products to Customers or others without the prior written consent of SunnComm.
All trial or evaluation copies of the Products authorized by SunnComm shall be
provided in accordance with the terms of this Agreement.


(e) Adverse Comments. MM agrees that during the term of this Agreement and
thereafter, MM shall not comment in a negative fashion about SunnComm or any of
the Products or services provided hereunder.


3.5 Covenants and Duties of SunnComm.


(a) Provision of Marketing Materials. SunnComm will provide to MM, at no cost to
MM, copies of English language advertising and marketing materials generally
released by SunnComm relating to the Products ("Marketing Materials") for
distribution and use by MM in accordance herewith. MM may make and distribute a
reasonable number of copies of the then-current versions of any Marketing
Materials delivered to MM by SunnComm, provided that MM shall not use or
distribute any Marketing Materials identified as rescinded by SunnComm. MM may
translate the Marketing Materials into any other language or languages as
necessary to effectively market the Products.


(b) Provision of Products. Upon execution of this Agreement, SunnComm shall
provide to MM one copy of each of the Products for use in accordance with this
Agreement and shall provide to MM one copy of all additional Products at the
time of development.


(c) New Versions. SunnComm may from time to time and at its sole discretion
release a new version (the "New Version") of any Product or Products, which new
version shall supersede the prior version (a "Superseded Version"). In the event
that SunnComm releases a New Version, SunnComm may cease to maintain or support
the Superseded Version at any time after ninety (90) days following the release
of the New Version. Upon notice to MM by SunnComm of the availability of the New
Version, MM may not market the Superseded Version without the prior written
approval of SunnComm.


(d) Updates; New Products. SunnComm shall promptly provide MM with all updates,
corrections, enhancements, and new versions (each, a "New Version," which
supersedes a "Superseded Version") of the Products for purposes of exploitation
pursuant to the terms of this Agreement. In the event any Products become part
of a "bundle," are "displaced" by a similar product, are packaged with
additional products such that such Product(s) are no longer offered as a
separate product, are renamed, or are unbundled into separate products, such new
or other products shall automatically be deemed to be Products covered by this
Agreement. In the event that SunnComm releases a New Version, SunnComm may cease
to maintain or support the Superseded Version at any time after ninety (90) days
following the release of the New Version. Upon notice to MM by SunnComm of the
availability of the New Version, MM may not market the Superseded Version
without the prior written approval of SunnComm. All new products developed by
SunnComm which are in any way related to the Products shall automatically be
deemed "Products" hereunder without any further action by either party hereto.


(e) Marketing Support. SunnComm will provide reasonable assistance to support
MM's marketing efforts. Without limiting the generality of the foregoing,
SunnComm will (i) attend sales calls and/or presentations with MM as reasonably
requested by MM and agreed to by SunnComm in connection with the presentation of
Products; (ii) provide reasonable support and aid in any response to a request
for a proposal to which a response is prepared by MM involving one or more
Products; (iii) provide reasonable support and assistance with any field trial
of one or more Products; and (iv) keep MM reasonably informed of the status of
significant product enhancements or new products.

3

--------------------------------------------------------------------------------





3.6 Installation, Training and Support. SunnComm shall be responsible for
installation of all Products, training of the Customer, maintenance of Products
and systems used in connection with the products, and support for the Products.
SunnComm shall deal directly with each Customer for purposes of providing and
supporting the Products from and after the time a Customer Agreement is reached
with each such Customer.


3.7 Prices, Licensing Fees and Royalties.


(a) Price. Each Customer Agreement shall provide for prices for Products as
determined by SunnComm.


(b) Licensing Fees and Royalties.


(i) Initial License Fee. MM has previously paid to SunnComm an initial  license
fee in the amount of $2,030,000 pursuant to the Original Agreement.


(ii) Amount of Royalty Payments. SunnComm shall pay royalties to MM in an amount
equal to 40% of the Gross Licensing Revenues, (determined in accordance with
Generally Accepted Accounting Principles consistently applied) realized on any
and all sales or sublicenses of any Products or future developments thereto.


(iii) Minimum Monthly Royalty. Effective July 1, 2006 MM shall not be required
to pay a minimum monthly royalty to SunnComm. MM will pay SunnComm a monthly
administrative support fee of Twelve Thousand Dollars ($12,000).


(c) Payment. Each Customer Agreement shall provide for payment by the Customer
to SunnComm. SunnComm shall be responsible for collection of all fees from
Customers. SunnComm shall remit royalties due to MM monthly and reconcile with
MM on a quarterly basis, within thirty (30) days after the end of each calendar
quarter, with a detailed accounting of the calculation of the amounts remitted.


3.8 Records, Right to Audit.


(a) SunnComm Reports. SunnComm shall report to MM the following information:


(i) within thirty (30) days after the end of each calendar  quarter, a list of
all Products licensed to Customers And the Gross Licensing  Revenues received
during the preceding quarter;


(ii) on a quarterly basis, a rolling forecast of orders for each Product; and


(iii) such other information relating to the marketing of the Products as MM
shall reasonably request from time to time.


(b) Business Records; Right to Audit and Copy. During the term of this Agreement
and for a period of two (2) years thereafter, SunnComm shall maintain accurate
records relating to its performance of its obligations under this Agreement
("Business Records"). During the later of five (5) years thereafter or until
SunnComm's obligation to MM is paid in full, MM or its designee shall have the
right, at its own expense and under reasonable conditions of time and place, to
from time to time audit the Business Records. In the event of judicial or
governmental order or decree, SunnComm shall immediately make copies of the
Business Records available to MM either at SunnComm's principal place of
business or by forwarding such copies to MM, as instructed by MM.

4

--------------------------------------------------------------------------------





3.8 Assignment of Revenues. In consideration of the mutual covenants contained
herein, SunnComm hereby assigns to MM in accordance with Section 3.7 of this
Agreement, in perpetuity, all revenues derived from the following:


(a) that certain Software Licensing Agreement dated January 12, 2004, by and
between SunnComm, as Licensor and Immediatek, Inc. as Licensee; and


(b) other Agreements or contracts for revenue which SunnComm has or may obtain
through the direct or indirect efforts of MM, until its obligations under
Section 3.7 (c) are fulfilled.


4. Previous Agreements Superseded. Upon effectiveness, this Agreement shall
amend and restate in its entirety the Exclusive Marketing Agreement dated
February 2, 2004 between the parties hereto, which shall be superseded hereby.
Upon execution, this Agreement supersedes the First Amended and Restated
Marketing Agreement dated June 11, 2005. Upon execution, this Agreement
supersedes the Second Amended and Restated Marketing Agreement dated September
21, 2005.


5. Confidentiality; Publicity.


5.1 Confidential Information. The confidentiality provisions of this Section 5
shall apply to all confidential and proprietary information disclosed by the
parties to each other orally or in writing, including information disclosed
prior to the date hereof, with respect to their respective businesses,
operations and proprietary technologies ("Confidential Information"); provided,
however, that for purposes of this Agreement, Confidential Information shall be
deemed not to include information which at the time of disclosure or thereafter
(a) is generally available to the public (other than as a result of a disclosure
by the receiving party), (b) is available to the receiving party on a
non-confidential basis from a source other than the disclosing party, provided
such source is not and was not bound by a confidentiality agreement with the
disclosing party or otherwise prohibited from transmitting such information to
the receiving party by a contractual, legal or fiduciary obligation, (c) has
been independently developed by the receiving party, as evidenced by its written
records, or (d) which at the time of disclosure, and with respect to such
disclosure only, is required to be disclosed pursuant to a requirement of law.


5.2 Nondisclosure. Each party agrees, in addition to all the other protections
provided in this Agreement, to limit disclosure of competitively  sensitive
information to those members of its senior management team and those
Representatives (as hereinafter defined) whose evaluation or knowledge of such
information is reasonably required with respect to the potential business
transaction(s). MM and SunnComm mutually agree to hold each other's Confidential
Information in strict confidence, to use it only for the purpose of pursuing a
potential business transaction between them, and not to disclose such
Confidential Information to any third party, except as provided herein, and to
use its best efforts to protect such onfidential Information. MM and SunnComm
may disclose each other's Confidential Information to their respective
employees, accountants, financial advisors, outside counsel and other
representatives with a bona fide need to know (collectively, "Representatives"),
provided that prior to disclosing Confidential Information or any information
described in Section 5.3 below to a Representative, MM or SunnComm, as the case
may be, shall inform such Representative of the requirements of this Agreement
and obtain from such Representative his or her agreement to be bound thereby.

5.3 Nondisclosure of Negotiations. Without the prior written consent of the
other party, and subject to Section 5.4 below, MM and SunnComm will not, and
will direct their respective Representatives not to, disclose to any third party
(other than a Representative in accordance with Section 5.2 above or to
potential investors in MM or SunnComm in connection with an offering of
securities of such company) either the fact that any investigations, discussions
or negotiations are taking place concerning a potential business transaction
between them, or that each of them has requested or received information from
the other party, or any of the terms, conditions or other facts with respect to
any such potential business transaction, including the status thereof.

5

--------------------------------------------------------------------------------





5.4 Required Disclosures. If MM or SunnComm or any of their respective
Representatives is required by law to disclose any of the other party's
Confidential Information or any of the terms, conditions or other facts with
respect to the potential business transaction between MM and SunnComm, the party
required to make such disclosure will promptly notify the other party of such
requirement prior to making the disclosure. MM and SunnComm will then confer and
use reasonable, good faith efforts to agree on a form and terms of disclosure
reasonably acceptable to both MM and SunnComm in light of the circumstances
under which the disclosure is required to be made, provided that if following
such notice and conferring MM and SunnComm are unable to agree on a mutually
acceptable form and terms of disclosure, then the party making the disclosure
shall have no liability to the other party to the extent such disclosure is
required by law provided such party makes reasonable efforts to obtain an
appropriate protective order or other reliable assurance that confidential
treatment will be accorded the other party's Confidential Information by the
tribunal requiring disclosure.


5.5 No Representations. MM and SunnComm understand and acknowledge that neither
party is making any representations or warranties, express or implied, as to the
accuracy or completeness of the Confidential Information, and neither MM,
SunnComm nor the officers, directors, employees, stockholders, owners,
affiliates or agents of either will have any liability to the party receiving
Confidential Information resulting from such party's use of or reliance on the
Confidential Information. Only those representations or warranties that are made
in a definitive agreement between MM and SunnComm when, as, and if it is
executed, and subject to such limitations and restrictions as may be specified
in such agreement, will have any legal effect.


5.6 Return or Destroy. Upon the written request of the other party, MM or
SunnComm, as the case may be, shall return to the disclosing party, within ten
days, all Confidential Information and all copies thereof if in written or other
tangible form. Where impractical to return copies, such copies shall be
destroyed. Within such ten-day period, if requested by the disclosing party, an
affidavit of the receiving party, duly sworn by an officer of such party, shall
be delivered to the disclosing party attesting to the return and destruction of
all Confidential Information.


5.7 Publicity. Except to the extent required by applicable securities laws,
neither MM nor SunnComm shall, except with the prior written consent of the
other party hereto, make any public announcement regarding the execution of this
Agreement or make use of or mention of SunnComm or MM's or any of their
respective clients' name, logo, or other trademarks, including, but not limited
to, in any press release, marketing materials, website, or any other
communications written or otherwise.


6. SunnComm Warranties. SunnComm represents and warrants to MM that:


(a) Rights. SunnComm has the right to enter into this Agreement and grant to MM
the rights granted herein.


(b) Non-Infringement. SunnComm warrants that the Products, as delivered by
SunnComm, do not infringe on any copyright, patent, or trade secret, and that
SunnComm possesses full and sufficient right to license the use of the Products
under this Agreement.


 

6

--------------------------------------------------------------------------------


 
(c) Limited Warranty. For a period of thirty (30) days from the date of delivery
to the Customer the Products will perform substantially in accordance with the
functional specifications set forth in the documentation provided with such
Products. SunnComm's entire liability and the Customer's sole remedy under this
warranty shall be to require SunnComm to use reasonable efforts to repair or
replace the nonconforming Product. Any replacement Products will be warranted
for the remainder of the original warranty period or thirty (30) days from the
date of receipt by the Customer, whichever is longer. SunnComm shall have no
obligation under this limited warranty unless a written claim for breach of
warranty is received by SunnComm within ten (14) days after the end of the
applicable warranty period.


7. Limitation of Liability.


In no event shall SunnComm be liable for special, incidental, consequential or
punitive damages, including, without limitation, any damages resulting from loss
of data, loss of profits, loss of business or loss of goodwill arising out of or
in connection with this Agreement or the performance of the Products, whether or
not SunnComm or its licensors has been advised of the possibility of such
damages.


8. Indemnification.


8.1 Indemnification by MM. MM shall indemnify and hold harmless SunnComm and its
officers, directors, employees and agents, from and against any and all claims,
demands, liabilities, losses, costs and expenses (including reasonable attorneys
fees and any fees of consulting professionals) of any kind whatsoever levied
against or incurred by SunnComm, its officers, directors, employees or agents,
arising directly or indirectly out of conduct of MM outside the scope of this
Agreement or MM's failure to perform any of its obligations under this
Agreement.


8.2 Indemnification by SunnComm. SunnComm shall indemnify and hold harmless MM
and its officers, managers, members, employees and agents, from and against any
and all claims, demands, liabilities, losses, costs and expenses (including
reasonable attorneys fees and any fees of consulting professionals) of any kind
whatsoever levied against or incurred by MM, its officers, directors, employees
or agents, arising directly or indirectly out of conduct of SunnComm outside the
scope of this Agreement or SunnComm's failure to perform any of its obligations
under this Agreement.


8.3 Infringement Indemnity. Each party hereto shall immediately notify the other
party of any infringements of rights in the Products which come to their
attention. SunnComm shall defend or, at its option, settle, any claim, action or
proceeding brought against MM that any Product infringes any United States
patent, copyright or trade secret, and shall indemnify MM against all damages
and costs finally awarded against MM in any such action or proceeding which
results from any such claim. SunnComm shall have no liability under this Section
8.3 unl ess MM (a) promptly notifies SunnComm in writing of the claim, action or
proceeding, (b) gives SunnComm full authority, information and assistance to
defend such claim, action or proceeding, and (c) gives SunnComm sole control of
the defense and settlement of such claim, action or proceeding and all
negotiations relating thereto. MM retains the right to be present and
represented by counsel, at its own expense, at all times during the litigation
and/or other discussions related to the proceedings. If a Product or any part
thereof becomes, or in SunnComm's opinion is likely to become, the subject of a
valid claim of infringement or the like under any United States patent,
copyright or trade secret law, SunnComm shall have the right, at its option and
expense, either to obtain a license permitting the continued use of the Product
or such part, to replace or modify it so that it becomes non-infringing, or to
terminate the license granted herein to market the Product. SunnComm shall have
no liability hereunder for any costs incurred or settlement entered into without
its prior written consent. SunnComm shall have no liability hereunder with
respect to any claim based upon (a) the combination of the Product with other
products not furnished by SunnComm or (b) any addition or modification to the
Product by any person or entity other than SunnComm.
7

--------------------------------------------------------------------------------





9. Term and Termination.


9.1 Term. The term and effectiveness of this Agreement shall commence upon the
effective date of July 1, 2006 and shall continue for a term of five years after
the effective date of this Agreement (the date on which the entirety of this
Agreement becomes effective pursuant to Section 2 hereof), unless earlier
terminated in accordance with this Section 9 (the "Term") (and the parties
hereby acknowledge that the following termination provisions apply only from and
after the date of effectiveness of this Agreement).


9.2 Termination for Default. Either party may, at its option, terminate this
Agreement effective upon written notice to the other party if the other party
has materially breached any provision of this Agreement and has failed to cure
the breach within thirty (30) days after receipt of written notice of the
breach. Notwithstanding the foregoing, if either party shall fail to fulfill any
of its material obligations hereunder and the other party has previously sent
two notifications to such party pursuant to this Section 9.2 of a failure to
fulfill the same or similar obligations, the other party may, despite any remedy
or cure of such breaches in the past by the defaulting party, terminate this
Agreement by giving written notice of termination to the defaulting party,
effective immediately upon its sending.


9.3 Termination for Insolvency. SunnComm may terminate this Agreement upon
written notice to MM if MM is liquidated or dissolved, or becomes insolvent, or
suffers a receiver, administrator or trustee to be appointed for it or any of
its undertakings or assets, or is deemed to be unable to pay its debts or shall
cease to carry on business, or makes a general assignment for the benefit of its
creditors or institutes or has instituted against it any proceeding under any
law relating to bankruptcy or insolvency or the reorganization or relief of
debtors.


9.4 Effect of Termination. Upon termination of this Agreement for any reason, MM
shall immediately cease (i) marketing the Products, and (ii) using the Marketing
Materials. The termination of this Agreement shall not affect or terminate the
SunnComm’s payment obligations as set forth in Section 3.7(c) of this Agreement.


9.5 Effect of Termination on Customers. Any termination of this Agreement shall
not affect any Customer Agreement, as long as the Customer is not in breach of
such Agreement.


9.6 Return of Promotional Material and Confidential Information. Within five
days after expiration or termination of this Agreement, MM shall promptly submit
a current sales report to SunnComm a report for the period from the date of the
last such report through the date of expiration or termination, (ii) return to
SunnComm all copies of any Products, Confidential Information and Marketing
Materials, (iii) to the extent any such Products, Confidential Information or
Marketing Material can not be returned to SunnComm, erase or destroy all copies
of such Products, Confidential Information and Marketing materials under MM's
control, including all copies that are fixed or running in machines controlled
by MM, and (iv) have an authorized representative of MM certify in writing to
SunnComm that MM has complied with the requirements of this paragraph.


10. Dispute Resolution.


10.1 Matters Covered. Any dispute, controversy or claim between the parties
arising out of this Agreement, including any dispute as to the existence, 
construction, validity, interpretation, enforceability or breach of this
Agreement (the "Dispute"), shall be exclusively and finally resolved as set
forth hereafter.

8

--------------------------------------------------------------------------------





10.2 Meeting; Mediation. In the event of any such Dispute, a meeting (the
"Meeting") shall be held in Phoenix, Arizona promptly between the parties,
attended by individuals with decision-making authority regarding the Dispute to
attempt in good faith to negotiate a resolution of the Dispute. If within thirty
(30) days after such Meeting the parties have not succeeded in resolving the
Dispute, then the parties shall initiate non-binding mediation proceedings and
submit the Dispute to a mutually acceptable third-party mediator in Phoenix,
Arizona who is acquainted with dispute resolution methods. The parties will
participate in good faith in the mediation and the mediation process. The
mediation process shall be completed within sixty (60) days after the date of
the Meeting.


10.3 Arbitration. If the Dispute is not resolved by mediation, then either party
may initiate a binding arbitration action conducted in accordance with the
Commercial Arbitration Rules (the "Rules") of the American Arbitration
Association ("AAA"). The parties shall attempt to select a single neutral
arbitrator to hear the Dispute. Such arbitrator need not be affiliated with the
AAA. If the parties fail to agree on a single neutral arbitrator within ten (10)
days of the filing of the demand for arbitration, then three neutral arbitrators
shall be appointed in accordance with the Rules. The arbitration award shall be
in writing and shall specify the factual and legal basis for the award. The
arbitration shall be conducted in Phoenix, Arizona, and judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. Neither party shall be entitled to seek or recover punitive damages in
considering or fixing any award under these proceedings.


10.4 Costs. The costs of the mediation and arbitration, including any mediator's
fees, AAA administration fee, the arbitrator's fee, and costs for the use of
facilities during the hearings, shall be borne equally by the parties.
Attorneys' fees may be awarded to the prevailing or most prevailing party at the
discretion of the arbitrator(s).


10.5 Other. Any dispute relating to or in connection with the enforceability of
these dispute resolution provisions shall be brought only in a court in Phoenix,
Arizona for that purpose.


11. General.


11.1 Independent Contractors. The relationship of SunnComm and MM shall be that
of independent contractors and not employees, agents, joint venturers or
partners. MM shall be solely responsible to determine the method, details and
means of performing its services hereunder. MM assumes full and sole
responsibility for the payment of all compensation and expenses of its employees
and for all of their state and federal income tax, unemployment insurance,
Social Security and other applicable employee withholdings. MM shall not hold
itself out as an agent of SunnComm nor shall MM contract or otherwise make any
commitments to any third party on SunnComm's behalf without SunnComm's prior
consent.


11.2 Entire Agreement. This Agreement (including any and all attachments
hereto), constitutes the entire understanding and agreement between the parties 
with respect to the subject matter hereof, supersedes all prior oral and written
communications between the parties with respect to the subject matter hereof,
and may be amended, modified or changed only in writing when signed by both
parties.


 

9

--------------------------------------------------------------------------------


 
11.3 Assignment. This Agreement may be assigned in whole or in part by MM
pursuant to any merger, consolidation or other reorganization involving MM, with
the prior express written consent of SunnComm, which will not be unreasonably
withheld. SunnComm may not assign or transfer this Agreement, in whole or in
part, without the prior express written consent of MM. This Agreement shall be
binding upon, and shall inure to the benefit of, SunnComm and MM and each of
their legal representatives, successors and permitted assigns.


11.4 Waiver; Consent. No term of this Agreement will be deemed waived, and no
breach of this Agreement excused, unless the waiver or consent is in writing
signed by the party granting such waiver or consent.


11.5 Governing Law. This Agreement, its construction and enforcement shall be
governed by the laws of the State of Arizona, without giving effect to conflict
of law principles.


11.6 Severability. If any term or provision of this Agreement shall be found by
a court of competent jurisdiction to be invalid, illegal or otherwise
unenforceable, the same shall not affect the other provisions hereof or the
whole of this Agreement, but such terms or provisions shall be deemed modified
to the extent necessary in the court's opinion to render such terms or
provisions enforceable, and the rights and obligations of the parties shall be
construed and enforced accordingly, preserving to the fullest permissible extent
the intent and agreements of the parties herein set forth.


11.7 Force Majeure. Neither party shall be liable to the other for any failure
or delay in performance of its obligations hereunder on account of terrorist
attacks, strikes, shortages, riots, insurrections, fires, floods, storms,
explosions, earthquakes, acts of God, war, governmental action or any other
cause which is beyond the reasonable control of such party.


11.8 Notices. All notices, requests and other communications permitted or
required under this Agreement must be in writing, and shall deemed to have been
given if faxed (with transmission acknowledgement received), delivered
personally or by overnight courier service, sent by electronic mail or mailed by
certified or registered mail (return receipt requested) as follows:


To SunnComm: SunnComm International, Inc.
    668 North 44th Street, Suite 248
    Phoenix, Arizona 85008
    Facsimile: (602)267-7400
    Email: peter@sunncomm.com
    Attention: Mr. Peter Jacobs


With a copy to: Wees Law Firm, L.L.C.
    2600 N. Central Ave., Suite 635
    Phoenix, AZ 85004
    Facsimile: (602) 288-1692
    Email: jweeslawfirm@cox.net
    Attention: James F. Wees


To MM: MediaMax Technology Corporation
    668 North 44th Street, Suite 241
    Phoenix, Arizona 85008
    Facsimile:
    Email: scott@mediamaxtechnology.com
    Attention: Scott Stoegbauer


or to such other address, fax number or electronic mail address of which any
party may notify the other parties as provided above. Notices shall be deemed
given as of the date of any fax transmission acknowledgement, upon personal
delivery or delivery by overnight courier service, receipt of any reply e-mail
confirming delivery of such e-mail or five days after deposit of any certified
or registered letter in the mail.

10

--------------------------------------------------------------------------------



 




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.




  











 SUNNCOMM INTERNATIONAL, INC.  MEDIAMAX TECHNOLOGY CORPORATION        
By ______________________________ 
Name: Peter H. Jacobs
Title: President
By___________________________
Name: Scott Stoegbauer
Title: President
 




























































11

--------------------------------------------------------------------------------



SCHEDULE A
Description of Products


TranzByte CD and DVD multimedia enhancement software enables extra features like
music videos, lyrics, biographies, photo galleries, banner and other online
viral advertising, games, internet links and much more. It allows you to copy
songs to a computer or portable player with the record labels approval. You can
also share songs with family and friends using the MusicMail feature.


CDMX is a multi-media CD enhancement technology is housed entirely on the CD
itself and does not require the loading of any software components in order to
access the music and bonus content.


IPT is an enabling technology that was designed to offer companies an innovative
alternative to traditional marketing media. Housed on a digitally-enhanced CD,
I.PT provides branding, viral marketing, advertising and revenue-generating
opportunities.


OctiPod provides an environment and interface to include additional digital
content on a Video DVD. The most common application might be a movie soundtrack
or other audio content included on the same DVD as a movie.


All«Play allows the use of electronic, optical and digital content across
multiple applications, and more specifically, allows both content owners and end
users to control how and where they can access content. For example, the
delivery of music from an online music store to multiple destinations in
multiple formats.


DVD copy management, content protection and enhancement technology. This
technology provides an alternative, authorized process to play, move and share
content from Video-based (Movie) DVDs in a legally approved and controlled
process. It provides a compromise solution that delivers limited rights and
enhanced features to DVD buyers without allowing freedom to steal content from
the producer, or studio.


Perfect Placement is a product / service offering available through a graphic
user interface. It is a centrally-served direct response marketing environment
which provides a mechanism for the record labels, artists and movie studios to
advertise their back catalogs, merchandise, web sites and take advantage of
cross-promotional opportunities. Perfect Placement also allows record labels and
Movie studios to generate third-party ad revenue based on targeted advertising
and sponsorships available through the user interface.


MusicMail is a software product that allows the owner of a SunnComm enhanced CD
or DVD to legally share available music with a friend by providing the recipient
with a song that can be downloaded and listened to for a limited number of days,
a limited number of plays or with a specific expiration date or no expiration at
all.


Other products currently under development include, but are not limited to:
MediaMax used in conjunction with a Music Kiosk that creates "enhanced CDs",
MediaMax for CD+G (Karaoke CDs), MediaMax customized for confidential corporate
audio/video content on CDs & DVDs.

12 

--------------------------------------------------------------------------------